Citation Nr: 0202389	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  00-16 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral knee, 
bilateral hip, and right ankle arthritis as secondary to 
service-connected left ankle arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from August 
1965 to August 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from decisions by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a May 1997 rating decision, the RO 
denied service connection for right ankle and bilateral knee 
arthritis, secondary to left ankle arthritis.  The veteran 
then additionally sought service connection for bilateral hip 
arthritis secondary to left ankle arthritis.  The RO denied 
service connection for bilateral knee, bilateral hip, and 
right ankle arthritis, all secondary to left ankle arthritis, 
in an April 1998 rating decision.  A hearing was held before 
a hearing officer at the RO in November 2000.  A Travel Board 
hearing was held at the RO in December 2001.

At the Travel Board hearing, the veteran raised the issues of 
service connection for bronchitis and bilateral ulna 
disability.  These claims are referred to the RO for initial 
consideration and appropriate action.


FINDING OF FACT

The preponderance of the evidence is against the veteran's 
claim that his bilateral knee, bilateral hip, and right ankle 
arthritis is proximately due to, or the result of, his 
service-connected left ankle arthritis or that it was 
aggravated by the service connected left ankle disability.


CONCLUSION OF LAW

Secondary service connection for bilateral knee, bilateral 
hip, and right ankle arthritis is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The new law and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The claim has been considered on 
the merits.  The record includes service medical records, 
several VA examination reports, VA outpatient reports, and 
extensive private treatment records. The RO sought to obtain 
all treatment records identified by the veteran.  Thus, no 
further action is needed to satisfy VA's duty to assist the 
claimant.  Furthermore, the claimant has been notified of the 
applicable laws and regulations.  Discussions in the rating 
decisions, statement of the case, and supplemental statement 
of the case have informed him what information or evidence is 
necessary to establish entitlement to the benefit sought and 
what evidence VA has obtained.  Furthermore, the veteran was 
advised at the Travel Board hearing that an explanation of 
the rationale for opinions supporting his claim would add to 
the probative value of those opinions.  Where, as here, there 
has been substantial compliance with the new legislation and 
the implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The veteran is not prejudiced by the 
Board addressing the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal repeated treatment for left 
ankle sprains, and a diagnosis of left ankle traumatic 
arthritis.  X-rays showed evidence of an old fracture and 
mild degenerative changes.  The veteran did report a history 
of a pre-service left ankle fracture.  A July 1970 rating 
decision granted service connection for traumatic arthritis 
of the left ankle, rated 10 percent.  A 20 percent rating was 
assigned in a July 1977 rating decision.

In October 1975, the veteran had surgery on the left ankle to 
remove an ossified mass from the neck of the talus dorsum.  
The RO determined in a December 1975 decision that this was a 
constitutional or developmental abnormality unconnected to 
his service-connected arthritic condition.

On VA examination in May 1996, the veteran reported multiple 
traumas to the left ankle in service.  He related that in 
1973 he had surgery to remove a bone chip or to chip out some 
bone, and that right ankle pain began in the mid-70's.  On 
examination, his gait was essentially normal.  There was some 
limited motion of the ankles.  Degenerative changes were 
diagnosed in both ankles.

VA treatment records from June to September 1996 report 
complaints of joint pain.  In June 1996, the veteran 
complained of hip, back, knee, and elbow pain.  In July 1996, 
he reported decreased pain in his knees and shoulders, but 
the same level of pain in his hip and back.  Continued pain 
in multiple joints was noted in September 1996.  The 
diagnoses reported included degenerative joint disease. hip 
and knee pain, rule out carpal tunnel syndrome and 
radiculopathy.

Private medical records covering the period of February 1985 
to October 2000 reveal a diagnosis of and treatment for 
arthritis/degenerative joint disease.  In February 1985, 
treatment records indicate that although the veteran had a 
history of ankle problems beginning in the military, 
including surgery and a diagnosis of arthritis, he had no 
current joint problems.  During a September 1996 office 
visit, the doctor diagnosed symmetrical arthritis "pretty 
much all over his body."  It was primarily in the hips and 
knees, and was prominent in the fingers, distal 
interphalangeal joint, and proximal interphalangeal joint.

In a November 1996 letter, the veteran's private treating 
physician summarized his treatment and complaints of joint 
pain, including in the right ankle, right shoulder, knees, 
ankles, neck, back, elbows, and fingers.  Degenerative joint 
disease of the ankles, knees, hips, and fingers secondary to 
the repeated trauma and stress of walking eight miles per day 
and delivering mail was diagnosed.  Treatment with medication 
continued.  During an orthopedic consultation in July 1997, 
the doctor considered that the veteran might have some 
diffuse idiopathic skeletal hyperostosis because of the 
multiple joint involvement with spurs.  In August 1997, the 
private treating physician noted that the veteran "needs a 
letter confirming the fact that the arthritis in the right 
knee and hip are related to having favored that leg because 
of an injury to the left ankle."  The letter stating this is 
of record.  

On April 1997 VA examination, the veteran reported repeatedly 
twisting his ankle in service, which resulted in surgery 
after service, in 1974.  He tried to spare his left ankle 
during his daily activities, and this caused pain in his 
right ankle and knees.  On physical examination, the veteran 
ambulated in an essentially normal manner and undressed 
without difficulty.  Degenerative arthritis of both knees and 
both ankles was diagnosed.  X-rays showed degenerative 
changes of the knees and ankles.  The examiner commented that 
it did not seem that the left ankle condition would be the 
cause of arthritis in any of the veteran's other joints, 
particularly since degenerative changes were also noted in 
the cervical spine and hands.  

On January 1998 VA examination, the veteran complained of 
increased pain in his extremities.  His ankles, knees, and 
hips ached when he stood getting out of bed.  He walked with 
a guarded gait.  X-rays showed degenerative changes of the 
knees, hips, and ankles.  Degenerative arthritis of both 
hips, both knees, and both ankles was diagnosed.  
In December 1998, it was reported that the veteran had 
requested a letter to the Postal Service stating that his 
arthritis was related to wear and tear from work, and a 
letter to VA explaining that his left ankle injury in-service 
had put greater strain on his other joints and resulted in 
his current degree of disability.  Both were provided.  The 
letter submitted to VA stated that the veteran's left ankle 
injury had caused "some problem with his walking and 
carrying things, such that the right leg has been favored 
more, and there has been an increased amount of wear and tear 
on the right knee and hip."

On October 1999 consultation, the veteran reported a history 
of ankle problems since age 18.  He had mild bilateral ankle 
pain, and his ankles turned easily since that time.  He also 
had problems in the military.  He began working for the 
Postal Service in 1986, and thereafter developed chronic 
bilateral ankle discomfort and knee pain.  He complained of 
bilateral hip pain for four to five years.  Low back pain was 
also reported  The veteran could walk without difficulty, and 
there was full range of motion of ankles, knees, and hips.  
The impression was chronic low back pain, bilateral hip 
arthropathy, bilateral knee arthropathy, and bilateral ankle 
arthropathy.  The doctor opined that the back, knee, ankle, 
and hip problems were caused by degenerative changes, and 
were exacerbated by the veteran's work.  In a March 2000 
letter, the consulting doctor concurred with the treating 
physician's opinion regarding a nexus between the veteran's 
service-connected left ankle injury and other disabilities.  
She agreed that the right ankle had been favored more and 
this had increased wear and tear on the right knee and hip.

On May 2000 VA examination, the veteran complained of 
increased pain in his lower extremities since his last VA 
examination.  He reported that his knees and ankles 
alternated as to which side hurt more.  On physical 
examination, he walked with a very slight limp.  The claims 
file, including the reports and letters of the veteran's 
private physicians, were reviewed in connection with the 
examination.  Bilateral calcaneal and medial malleoli 
anthesophyte formation, severe bilateral anthesophyte 
formation of the left and right knees, and mild bilateral 
acetabular osteophyte formation of the hips were diagnosed.  
The examiner opined that it was "less likely, if not," that 
the veteran's left ankle injury was directly related to any 
of his other joint problems.

The veteran testified at a Travel Board hearing in December 
2001.  He believed that his hip, knee, and ankle pain was 
related to his left ankle injury in service.

In January 2002 letter, one of the veteran's private 
physicians stated that following the veteran's in-service 
ankle injury, he developed arthropathy in his other ankle, 
knees, and hips.  She opined that the veteran developed 
arthritic changes in the other ankle, knees, and hips as a 
result of the in-service injury.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service 
connection may be established on a secondary basis if the 
claimed disability is shown to be proximately due to or the 
result of a service connected disease or injury. 38 C.F.R. § 
3.310.  Furthermore, if a nonservice-connected disorder is 
aggravated by a service-connected disorder, the veteran is 
entitled to compensation for the degree of increased 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

It is not argued, and the evidence does not show, that 
bilateral hip, bilateral knee, or right ankle arthritis was 
manifested in service, or that arthritis of those joints was 
manifested in the first post-service year.  Consequently, 
direct or presumptive (under 38 U.S.C.A. § 1112) service 
connection is not for consideration.

The veteran argues that his right ankle, bilateral knee, and 
bilateral hip arthritis is the result of favoring his 
service-connected left ankle disability, and should be 
service connected on a secondary basis.  The veteran's 
private treating physicians have both submitted letters 
stating that the left ankle arthritis has caused the 
arthritis in the various joints here at issue.  Neither 
physician has explained the rationale underlying that 
conclusion.  The veteran and his representative were advised 
at the Travel Board hearing that such an explanation would 
help buttress the probative value of the opinions.  It is 
noteworthy that the initial private opinion submitted by the 
veteran stated that his arthritis was due to the stress of 
his Postal Service work sorting and delivering mail.  The 
same physician did later state (without explaining the 
rationale) that the favoring of the service-connected 
disability had resulted in a worsening and accelerated 
development of arthritis in the right knee and hip.

VA examiners have opined that it is less likely than not that 
there is a relationship between the veteran's service-
connected disability and his current arthritic complaints.  
The veteran's gait, which he alleged favored his left ankle, 
was noted to be essentially normal on all but the most recent 
examinations.  His private medical records, dating from 
February 1985, do not reference any limp or other gait 
abnormality.  One private doctor specified that the arthritis 
was symmetrical; one side was not worse than the other.  
Arthritis of the spine, shoulder, and neck was also noted in 
treatment records, and a VA doctor found that arthritis in 
such locations mitigated against a nexus between the left 
ankle arthritis and only some of the other arthritic joints.  
A private doctor also noted that the arthritic changes were 
widespread, and felt that some idiopathic skeletal process 
should be considered.

The veteran has opined that his arthritis of the right ankle, 
bilateral knees, and bilateral hips stem from his service-
connected disability.  A layperson is not competent to opine 
regarding the etiology of a disease or disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The medical opinions supporting the proposition that there is 
a nexus between the service connected left ankle disability 
and the bilateral hip, bilateral knee, and right ankle 
arthritis provide no rationale for the conclusions.  They 
appear to be premised on the supposition that the veteran had 
an altered gait due to the service connected left ankle 
disability.  This premise is inconsistent with numerous 
clinical reports evidencing a normal gait.  Further, the 
conclusions appear to be in conflict with earlier opinions of 
the same doctors attributing the disability to the nature of 
the veteran's duties in his postservice employment with the 
Postal Service. Reports of clinical observations of the 
veteran do not support his assertion that throughout the 
years he has favored his service-connected left ankle.  
Furthermore, there is no explanation for the fact that the 
degenerative arthritis process has appeared in joints that 
would not be affected by an altered gait, e.g., the upper 
extremities and neck.  VA medical opinions which found no 
nexus between the service-connected left ankle disability and 
the arthritis of the other joints are supported by the 
rationale that the arthritis has appeared in a symmetrical 
pattern, and has appeared in joints not affected by an 
altered gait.  They are further supported by the fact that an 
altered gait was not documented prior to the development of 
arthritis in the various joints at issue.  Thus, the VA 
opinions against the veteran's claim have greater probative 
value.  The Board also finds noteworthy that even the 
veteran's private physicians have attributed his multiple 
joint arthritis to non service related intervening causes, 
such as his strenuous duties in his employment with the 
Postal Service.  The preponderance of the evidence is against 
the veteran's claim, and it must be denied.


ORDER

Secondary service connection for bilateral knee, bilateral 
hip, and right ankle arthritis is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

